                  Case 2:21-cv-03907-PD Document 1 Filed 09/01/21 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES J. CARFAGNO,                              :
                                                  :
                            Plaintiff,            :
                                                  :
                    vs.                           :      CIVIL ACTION NO:
                                                  :
WILLIAM E. GREY and                               :
JB HUNT TRANSPORT, INC.                           :
                                                  :
                            Defendants.           :      JURY TRIAL DEMANDED

                                          NOTICE OF REMOVAL

TO THE HONORABLE JUDGES IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA:

         Defendant, J.B. Hunt Transport, Inc., by and through its attorneys, Rawle & Henderson

LLP, respectfully aver as follows:

         1.         Plaintiff commenced a civil action against defendants in the Court of Common

Pleas of Philadelphia County, Pennsylvania, by Complaint on or about August 18, 2021. See

Exhibit “A” - Plaintiff’s Complaint.

         2.         Defendant, J.B. Hunt Transport, Inc., was served with plaintiff’s Summons and

Complaint no earlier than August 18, 2021.

             3.     In the Complaint, plaintiff claims that defendant’s trailing unit detached from the

tractor on I-276, struck a concrete barrier, and caused debris to fly into the air and make contact

with the vehicle he was driving. See generally Complaint at Exhibit “A.”

         4.         Plaintiff demands damages in an amount in excess of $50,000. Specifically,

plaintiff alleges, inter alia, that he sustained the following damages:

                    21.    The force of the collision caused severe injuries to the Plaintiff’s,
                    neck, back, shoulder, knee, pelvis and kidney.




15141261-1
             Case 2:21-cv-03907-PD Document 1 Filed 09/01/21 Page 2 of 6




               22.     As a collective result of the Defendants’ negligence and/or
               carelessness and/or recklessness, the Plaintiff sustained the following
               injuries:

                      a.      Cervical injury;
                      b.      Lumbar injury;
                      c.      Thoracic injury;
                      d.      Shoulder injury;
                      e.      Pelvic injury;
                      f.      Knee injury; and
                      g.      Kidney injury

               23.   Plaintiff also makes a claim hereinafter for injuries, damages or
               consequences of which he has no present knowledge.

               24.    As a result of the aforesaid injuries, Plaintiff sustained physical pain
               and suffering, all of which have required or will require medical care and
               treatment.

               25.     The Plaintiff continues to require treatment for the aforesaid
               injuries.

                              *                       *                       *

               27.    As a result of the aforesaid injuries, the Plaintiff sustained a loss of
               the everyday pleasures and enjoyments of life and may continue to suffer
               the same for an indefinite period of time into the future.

               28.     As a result of the aforesaid injuries, the Plaintiff suffered
               embarrassment and humiliation, and may continue to suffer the same for an
               indefinite period of time into the future.

               29.    As a result of the aforesaid injuries, the Plaintiff has been obligated
               to expend various sums of money and incur various expenses for medical
               treatment and may be obligated to do so into the future.

               30.   As a result of the aforesaid injuries, the Plaintiff sustained an
               impairment of his earning capacity / potential.

                              *                       *                       *

                                        COUNT I
                               NEGLIGENCE/RECKLESSNESS
                           CHARLES CARFAGNO V. WILLIAM E GRAY

                              *                       *                       *



15141261-1
              Case 2:21-cv-03907-PD Document 1 Filed 09/01/21 Page 3 of 6




                WHEREFORE, the Plaintiff, Charles Carfagno hereby seeks all damages
                allowed under the laws of the Commonwealth of Pennsylvania from the
                Defendant, William E. Gray, including punitive damages, in an amount in
                excess of $50,000.00 under the applicable statutes of the Commonwealth of
                Pennsylvania and the Local Rules of Court.
                               *                     *                      *

                                           COUNT II
                              NEGLIGENCE/RECKLESSNESS
                  CHARLES CARFAGNO V. JB HUNT TRANSPORT INC as being
                          vicariously liable for WILLIAM E. GRAY

                               *                      *                      *

                WHEREFORE, the Plaintiff, Charles Carfagno hereby seeks all damages
                allowed under the laws of the Commonwealth of Pennsylvania, from the
                Defendant, JB Hunt Transport Inc., as vicariously liable for Defendant
                William E. Gray, including punitive damages, in an amount in excess of
                $50,000.00 under the applicable statutes of the Commonwealth of
                Pennsylvania and the Local Rules of Court.

                                        COUNT III
                    NEGLIGENT and/or RECKLESS HIRING / SUPERVISION /
                                       RETENTION
                     CHARLES CARFAGNO V. JB HUNT TRANSPORT INC.

                WHEREFORE, the Plaintiff, Charles Carfagno hereby seeks all damages
                allowed under the laws of the Commonwealth of Pennsylvania, in addition
                to punitive damages from the Defendant JB Hunt Transport Inc. in an
                amount in excess of $50,000.00 under the applicable statutes of the
                Commonwealth of Pennsylvania and the Local Rules of Court.

See Exhibit “A” – plaintiff’s Complaint, ¶¶ 21, 24-25, 27-30 and Counts I, II and III.

         5.     Based upon a fair reading of the Complaint, plaintiff has set forth a claim in which

an amount in excess of the jurisdictional limit of $75,000, exclusive of interest and costs, is at

stake.

         6.     At all times material hereto, defendant, J.B. Hunt Transport, Inc. was a Georgia

corporation with its principal place of business located Lowell, Arkansas. Therefore, it is deemed

to be a citizen of Georgia and Arkansas.



15141261-1
               Case 2:21-cv-03907-PD Document 1 Filed 09/01/21 Page 4 of 6




         7.      At all times material hereto, defendant, William E. Gray was an adult individual

residing in Maryland and is still a citizen and resident of Maryland.

         8.      Plaintiff, Charles J. Carfagno is a citizen of the Commonwealth of Pennsylvania

and upon information and belief, resides at 151 Wildflower Drive, Plymouth Meeting,

Pennsylvania 19462. See Exhibit “A” – plaintiff’s Complaint.

         9.      Diversity of citizenship within the meaning of 28 U.S.C. §1332, exists between

plaintiff and defendants since:

                 (a)    Plaintiff is a citizen and resident of the Commonwealth of Pennsylvania;

         and

                 (b)    Defendants are citizens of the States of Georgia, Arkansas and Maryland.

         10.     Furthermore, diversity of citizenship existed at the time the action sought to be

removed was commenced and continues through the time of filing of this notice, such that

defendants are entitled to removal pursuant to 28 U.S.C. §1441, as amended, and 28 U.S.C. §1446.

         11.     The undersigned counsel also represents William E. Gray, who has not yet been

served, and consents to jurisdiction in this Court.

         WHEREFORE, defendant, J.B. Hunt Transport, Inc. prays that the above-captioned action

now pending in the Court of Common Pleas of Philadelphia County, Pennsylvania, be removed

therefrom to this Honorable Court.

                                       RAWLE & HENDERSON LLP



                                       By: ______________________
                                              Gary N. Stewart
                                              Identification No.: 67353
                                              Diane B. Carvell
                                              Identification No.: 77983
                                              Attorneys for Defendant,
                                              J.B. Hunt Transport, Inc.


15141261-1
             Case 2:21-cv-03907-PD Document 1 Filed 09/01/21 Page 5 of 6




                                       Payne Shoemaker Bldg., 9th Flr.
                                       240 N. Third Street
                                       Harrisburg, Pennsylvania 17101
                                       gstewart@rawle.com
                                       dcarvell@rawle.com
                                       (717) 234-7700
                                       (717) 234-1003
Dated: September 1, 2021               Our File No: 462112




15141261-1
             Case 2:21-cv-03907-PD Document 1 Filed 09/01/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the within-captioned

document was filed electronically with the Clerk of the District Court using its CM/ECF system,

which would then electronically notify the following CM/ECF participants on this case:

                                         VIA EMAIL
                                  Hannah J. Molitoris, Esquire
                                 Kevin Clancy Boylan, Esquire
                                  Morgan and Morgan, PLLC
                                 2005 Market Street, Suite 350
                                    Philadelphia, PA 19103
                                ATTORNEY FOR PLAINTIFFS
                                 Hmolitoris@forthepeople.com



                                     RAWLE & HENDERSON LLP




                                     By: __________________________
                                            Gary N. Stewart, Esquire

Dated: September 1, 2021




15141261-1
